Exhibit 10.22(j)

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

SPACE ABOVE THIS LINE FOR RECORDER’S USE

﻿

﻿

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE AGGREGATE MAXIMUM PRINCIPAL
AMOUNT OF INDEBTEDNESS THAT MAY BE SECURED HEREBY IS $145,000,000.00.  MORTGAGE
RECORDING PRIVILEGE TAX IN THE AMOUNT OF $____________ IS REMITTED HEREWITH
PURSUANT TO THAT CERTAIN APPORTIONMENT ORDER ISSUED BY THE ALABAMA DEPARTMENT OF
REVENUE ON DECEMBER 19, 2016, A COPY OF WHICH IS BEING PROVIDED TO THE RECORDING
OFFICER.

﻿

THIS DOCUMENT WAS

PREPARED BY:

AND AFTER RECORDING,

RETURN TO:

﻿

Katten Muchin Rosenman LLP

525 W. Monroe

Chicago, Illinois 60661

Attention: Claudia Duncan, Esq.

﻿

STATE OF ALABAMA                    )

﻿

COUNTY OF MONTGOMERY       )

FUTURE ADVANCE MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS AND FIXTURE FILING

﻿

made by

﻿

FLEISCHMANN’S VINEGAR COMPANY, INC., a Delaware corporation,
as Mortgagor,

﻿

To

﻿

MARANON CAPITAL, L.P., a Delaware limited partnership,

as Agent for the Lenders described herein,

as the Mortgagee



--------------------------------------------------------------------------------

 



THIS MORTGAGE SERVES AS A FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT
TO SECTIONS 7-9A-102(a)(40) AND 7-9A-502(c) OF THE CODE OF ALABAMA (1975), AS
AMENDED

FUTURE ADVANCE MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING

THIS FUTURE ADVANCE MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS
AND FIXTURE FILING (this “Mortgage”), is dated as of December 19, 2016, by
FLEISCHMANN’S VINEGAR COMPANY, INC., a Delaware corporation (“Mortgagor”), whose
address for notice hereunder is 12604 Hiddencreek Way, Suite A, Cerritos,
California 90703, Attention: Chief Financial Officer,  to and for the benefit of
MARANON CAPITAL, L.P., a Delaware limited partnership (“Maranon”), in its
capacity as agent on behalf of the Lenders (as defined below; Maranon acting in
such capacity, together with any successors or assigns in such capacity, is
referred to herein as “Mortgagee” or “Agent”), whose address for notices is 303
West Madison Street, Suite 2500, Chicago, Illinois 60606, Attention: Chief
Financial Officer.

﻿

RECITALS:

A.       Subject to the terms and conditions of that certain Credit Agreement
dated as of October 3, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Mortgagor and certain affiliates of Mortgagor, as borrowers
(collectively, “Borrowers”), and Maranon,  as agent for certain financial
institutions, funds and other investors who are or hereafter become parties to
such Credit Agreement from time to time as lenders (such lender parties are,
collectively, the “Lenders”), Lenders have agreed to make available to Borrowers
certain loans, including a revolving credit facility (including a letter of
credit sub facility) in a principal amount not to exceed $15,000,000.00 at any
time outstanding (as such amount may be adjusted, if at all, from time to time
in accordance with the Credit Agreement) (collectively, the “Revolving Loans”)
and a term loan facility in the original principal amount of $130,000,000.00
(the “Term Loans”; the Term Loans and the Revolving Loans are, together, the
“Loans”).  All capitalized terms used herein but not otherwise defined shall
have the meanings set forth in the Credit Agreement.   The Revolving Loans are
evidenced by the Credit Agreement and may be further evidenced by certain
Revolving Notes made by Borrowers (which notes, together with all notes issued
in substitution or exchange therefor and all amendments thereto, are hereinafter
referred to as the “Revolving Notes”), and the Term Loans are evidenced by the
Credit Agreement and may be evidenced by certain Term Notes made by Borrowers
(which notes, together with all notes issued in substitution or exchange
therefor and all amendments thereto, are hereinafter referred to as the “Term
Notes”; the Revolving Notes and the Term Notes, collectively with all notes
issued in substitution or exchange therefor and all amendments thereto, are
referred to as the “Notes”).  The Credit Agreement and Notes provide for certain
payments as set forth therein and in the Credit Agreement with the balances
thereof due and payable at such times and in such amounts



--------------------------------------------------------------------------------

 



specified in the Credit Agreement.  EACH NOTE PROVIDES FOR A VARIABLE RATE OF
INTEREST WHICH VARIES WITH CHANGES IN THE BASE RATE OR THE LIBOR RATE IN
ACCORDANCE WITH THE PROVISIONS OF SUCH NOTE AND THE CREDIT AGREEMENT;

﻿

B.       As a Borrower, Mortgagor will directly benefit from Lenders making the
Loans to Borrowers and the provision of extensions of credit and other
accommodations provided for in the Credit Agreement, and has therefore agreed to
execute and deliver this Mortgage to Agent upon the terms and conditions set
forth herein to secure the prompt payment and performance of all Obligations of
Borrowers, subject to the terms and conditions set forth in the Credit
Agreement.

﻿

AGREEMENT

﻿

NOW, THEREFORE, for the premises considered, Mortgagor covenants and agrees with
Mortgagee as follows:

﻿

﻿

ARTICLE 1

DEFINITIONS

﻿

Section 1.1   Definitions.  As used herein, the following terms shall have the
following meanings:

﻿

“Default Rate” means the rate of interest set forth in Section 1.2(d) of the
Credit Agreement.

﻿

“Mortgaged Property” means (1) the real property described in Exhibit A attached
hereto and made a part hereof (the “Land”), (2) all buildings, structures and
other improvements, now or at any time situated, placed or constructed upon the
Land (the “Improvements”), (3) all materials, supplies, appliances, equipment
(as such term is defined in the UCC), fixtures, apparatus and other items of
personal property now owned or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
storm and sanitary sewer facilities and all other utilities whether or not
situated in easements (the “Fixtures”), (4) all goods, inventory, accounts,
general intangibles, software, investment property, instruments, letters of
credit, letter-of-credit rights, deposit accounts, documents, chattel paper and
supporting obligations, as each such term is presently or hereafter defined in
the UCC, and all other personal property of any kind or character, now or
hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Land and Improvements or which may be used in or
relating to the planning, development, financing or operation of the Mortgaged
Property, including, without limitation, furniture, furnishings, equipment,
machinery, money, insurance proceeds, accounts, contract rights, software,
trademarks, goodwill, promissory notes, electronic and tangible chattel paper,
payment intangibles, documents, trade names, licenses and/or franchise
agreements, rights of Mortgagor under leases of Fixtures or other personal
property or equipment, inventory, all refundable, returnable or reimbursable
fees, deposits or other funds or evidences of credit or indebtedness



--------------------------------------------------------------------------------

 



deposited by or on behalf of Mortgagor with any governmental authorities,
boards, corporations, providers of utility services, public or private,
including specifically, but without limitation, all refundable, returnable or
reimbursable tap fees, utility deposits, commitment fees and development costs,
and commercial tort claims arising from the development, construction, use,
occupancy, operation, maintenance, enjoyment, acquisition or ownership of the
Mortgaged Property (the “Personalty”), (5) all reserves, escrows or impounds
required under the Credit Agreement and all deposit accounts (including accounts
holding security deposits) maintained by Mortgagor with respect to the Mortgaged
Property, (6) all plans, specifications, shop drawings and other technical
descriptions prepared for construction, repair or alteration of the
Improvements, and all amendments and modifications thereof (the “Plans”),
(7) all leases, subleases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(8) all of the rents, revenues, income, proceeds, profits, security and other
types of deposits, lease cancellation payments and other benefits paid or
payable by parties to the Leases other than Mortgagor for using, leasing,
licensing, possessing, operating from, residing in, selling, terminating the
occupancy of or otherwise enjoying the Mortgaged Property (the “Rents”), (9) all
other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements, management
agreements, service contracts, permits, licenses, certificates and entitlements
in any way relating to the development, construction, use, occupancy, operation,
maintenance, enjoyment, acquisition or ownership of the Mortgaged Property (the
“Property Agreements”), (10) all rights, privileges, tenements, hereditaments,
rights‑of‑way, easements, appendages and appurtenances appertaining to the
foregoing, and all right, title and interest, if any, of Mortgagor in and to any
streets, ways, alleys, strips or gores of land adjoining the Land or any part
thereof, (11) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof, (12) all insurance policies (regardless of
whether required by Mortgagee), unearned premiums therefor and proceeds from
such policies covering any of the above property now or hereafter acquired by
Mortgagor, (13) all mineral, water, oil and gas rights relating to all or any
part of the Mortgaged Property, (14) any awards, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to the Land, Improvements, Fixtures or
Personalty and (15) all improvements, betterments, renewals, substitutes and
replacements of, and all additions and appurtenances to, the Mortgaged Property,
hereafter acquired by, or released to, Mortgagor or constructed, assembled or
placed by Mortgagor on the Land, and all conversions of the security constituted
thereby (the “After Acquired Property Interests”).  As used in this Mortgage,
the term “Mortgaged Property” shall mean all or, where the context permits or
requires, any portion of the above or any interest therein, wherever located.

﻿

“Secured Obligations” means

﻿

(i)        the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all the Obligations, including without limitation,
all obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of Mortgagor
at the rate provided for in the respective documentation, whether or not



--------------------------------------------------------------------------------

 



a claim for post-petition interest is allowed in any such proceeding),  fees,
costs and indemnities) of Mortgagor to the Lenders, whether now existing or
hereafter incurred under, arising out of, or in connection with, each Loan
Document, if any, to which Mortgagor is a party (regardless of whether each such
Loan Document is now in existence or hereafter arising) and the due performance
and compliance by Mortgagor with all of the terms, conditions and agreements
contained in each such Loan Document;

﻿

(ii)       any and all sums advanced by the Agent in order to preserve the
Mortgaged Property or preserve its lien and security interest in the Mortgaged
Property;

﻿

(iii)      in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities of Mortgagor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Mortgaged Property, or of any
exercise by the Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs;

﻿

(iv)       all amounts paid by any Indemnitee (as hereinafter defined) as to
which such Indemnitee has the right to reimbursement under Section 7.16 of this
Mortgage; and

﻿

(v)       all amounts owing to the Agent pursuant to any of the Loan Documents
in its capacity as such;

﻿

it being acknowledged and agreed that the “Secured Obligations” shall include
extensions of credit of the types described above, whether outstanding on the
date of this Mortgage or extended from time to time after the date of this
Mortgage.

﻿

“UCC”  means the Uniform Commercial Code as enacted and in effect in the state
where the Land is located (and as it may from time to time be amended);
provided that, to the extent that the UCC is used to define any term herein or
in any other Loan Document and such term is defined differently in different
Articles or Divisions of the UCC, the definition of such term contained in
Article or Division 9 shall govern; provided further,  however, that if, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, any security interest herein
granted is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the state where the Land is located, the term “UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for the purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

﻿

﻿

ARTICLE 2

GRANT

﻿

Section 2.1   Grant.  To secure the full and timely payment and performance of
the Secured Obligations, Mortgagor hereby irrevocably MORTGAGES, GIVES, GRANTS,



--------------------------------------------------------------------------------

 



WARRANTS, BARGAINS, SELLS, ALIENS, PLEDGES, ASSIGNS, TRANSFERS, HYPOTHECATES and
CONVEYS to Mortgagee the Mortgaged Property, WITH POWER OF SALE, subject,
however, to the Permitted Encumbrances, TO HAVE AND TO HOLD, and Mortgagor does
hereby bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the
title to the Mortgaged Property unto Mortgagee. 

﻿

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

﻿

Mortgagor warrants, represents and covenants to Mortgagee as follows:

﻿

Section 3.1   Title to Mortgaged Property and Lien of This
Instrument.  Mortgagor has good and marketable title to the Mortgaged Property
free and clear of any liens, claims or interests, except the Permitted
Encumbrances, and has rights and the power to transfer each item of the
Mortgaged Property.  This Mortgage creates valid, enforceable first priority
liens and security interests against the Mortgaged Property. 

﻿

Section 3.2   First Lien Status.  Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage and the other Loan
Documents.  If any lien or security interest other than the Permitted
Encumbrances is asserted against the Mortgaged Property, Mortgagor shall
promptly, and at its expense, (a) give Mortgagee a detailed written notice of
such lien or security interest (including origin, amount and other terms), and
(b) pay the underlying claim in full or take such other action so as to cause it
to be released or contest the same in compliance with the requirements of the
Credit Agreement.

﻿

Section 3.3   Payment and Performance.  Mortgagor shall pay the Secured
Obligations when due under the Loan Documents and shall perform the Secured
Obligations in full when they are required to be performed.

﻿

Section 3.4   Replacement of Fixtures and Personalty.  Except as permitted by
the Credit Agreement, Mortgagor shall not, without the prior written consent of
Mortgagee, permit any of the Fixtures, Personalty or any equipment necessary for
Mortgagor’s operations to be removed at any time from the Land or Improvements,
unless the removed item is removed temporarily for maintenance and repair or, if
removed permanently, is obsolete and is replaced by an article of equal or
better suitability and value, owned by Mortgagor subject to the liens and
security interests of this Mortgage and the other Loan Documents, and free and
clear of any other lien or security interest except such as may be first
approved in writing by Mortgagee.  Mortgagor shall not incorporate into the
Mortgaged Property any item of personalty, fixtures or other property that is
not owned by Mortgagor free and clear of all liens or security interests except
the liens and security interests in favor of Mortgagee created by the Loan
Documents.

﻿

Section 3.5   Maintenance of Rights of Way, Easements and Licenses.  Mortgagor
shall maintain all rights of way, easements, grants, privileges, licenses,
certificates, permits, entitlements, and franchises necessary for the use of the
Mortgaged Property and will not, without the prior consent of Mortgagee, consent
to any public restriction (including any



--------------------------------------------------------------------------------

 



zoning ordinance) or private restriction as to the use of the Mortgaged
Property.  Mortgagor shall comply with all restrictive covenants affecting the
Mortgaged Property, and all zoning ordinances and other public or private
restrictions as to the use of the Mortgaged Property.  Mortgagor shall not
demolish any Improvements or alter them in any manner that substantially
decreases the value thereof.

﻿

Section 3.6   Inspection.  Mortgagor shall permit Mortgagee and its agents,
representatives and employees, upon reasonable prior notice to Mortgagor, to
inspect the Mortgaged Property and conduct such environmental and engineering
studies as Mortgagee may require, provided that such inspections and studies
will be conducted during normal business hours and shall not materially
interfere with the use and operation of the Mortgaged Property.

﻿

Section 3.7   Other Covenants.  All of the covenants in the Credit Agreement are
incorporated herein by reference and, together with covenants in this Article 3,
shall be covenants running with the land. 

﻿

Section 3.8   Condemnation Awards and Insurance Proceeds.

﻿

(a)       Condemnation Awards.  All awards and compensation for any condemnation
or other taking, or any purchase in lieu thereof shall be subject to the terms
and conditions set forth in the Credit Agreement.

﻿

(b)       Insurance Proceeds.  All proceeds of any insurance policies insuring
against loss or damage to the Mortgaged Property shall be payable to such
parties and in such manner as set forth in the Credit Agreement.

﻿

Section 3.9   Insurance.  Mortgagor shall maintain or cause to be maintained,
insurance with respect to the Mortgaged Property in accordance the Credit
Agreement, provided, however, that Mortgagor shall not be required to obtain
hazard insurance coverage against risks to improvements in an amount exceeding
the replacement value of the improvements.   Mortgagor shall purchase a Federal
Emergency Management Agency Standard Flood Hazard Determination Form for the
Mortgaged Property, and if any portion of the Improvements is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, then Mortgagor shall maintain, or cause to be
maintained, flood insurance in an amount as required by law and reasonably
satisfactory to Mortgagee and in no event less than the maximum limit of
coverage available under the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, each as amended from time to time.    

﻿

Unless Mortgagor provides Mortgagee with evidence of the insurance coverage
required hereunder and under the Credit Agreement, Mortgagee may purchase
insurance at Mortgagor’s expense to protect Mortgagee’s interests in the
collateral. This insurance may, but need not, protect Mortgagor’s interests. The
coverage that Mortgagee purchases may not pay any claim that Mortgagor makes or
any claim that is made against Mortgagor in connection with the collateral.
Mortgagor may later cancel any insurance purchased by Mortgagee, but only after
providing Mortgagee with evidence that Mortgagor has obtained insurance as
required hereunder and under the Credit



--------------------------------------------------------------------------------

 



Agreement. If Mortgagee purchases insurance for the collateral, Mortgagor will
be responsible for the costs of that insurance, including interest and any other
charges Mortgagee may impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to the total outstanding balance, obligation
or indebtedness secured by this Mortgage. The costs of the insurance may be more
than the cost of insurance Mortgagor may be able to obtain on Mortgagor’s own
and may not satisfy any need for property damage coverage or any mandatory
liability insurance requirements imposed by applicable law.

﻿

Section 3.10   Transfer or Encumbrance of the Mortgaged Property.  Mortgagor
shall not, except as and to the extent permitted in the Credit Agreement, sell,
convey, alienate, mortgage, encumber, pledge, lease or otherwise transfer the
Mortgaged Property or any part thereof, or permit the Mortgaged Property or any
part thereof to be sold, conveyed, alienated, mortgaged, encumbered, pledged,
leased or otherwise transferred.

﻿

Section 3.11   After Acquired Property Interests.  All After Acquired Property
Interests, immediately upon such acquisition, release, construction, assembling,
placement or conversion, as the case may be, and in each such case, without any
further mortgage, conveyance, assignment or other act by Mortgagor, shall become
subject to the Lien of this Mortgage (as provided in the granting clauses
hereof) as fully and completely, and with the same effect, as though owned by
Mortgagor on the date hereof and specifically described in the granting clauses
hereof.  Mortgagor shall execute and deliver to  Mortgagee all such other
assurances, deeds of trust, conveyances or assignments thereof as Mortgagee may
reasonably require for the purpose of expressly and specifically subjecting such
After Acquired Property Interests to the Lien of this Mortgage.  Mortgagor
hereby irrevocably authorizes and appoints Mortgagee as the agent and
attorney-in-fact of Mortgagor to, following the occurrence and during the
continuance of an Event of Default, execute all such documents and instruments
on behalf of Mortgagor, which appointment shall be irrevocable and coupled with
an interest.

﻿

﻿

ARTICLE 4

DEFAULT AND FORECLOSURE

﻿

Section 4.1   Remedies.  Upon the occurrence and during the continuance of an
Event of Default (as defined in the Credit Agreement), Mortgagee, as Agent for
the benefit of the Lenders, may, at Mortgagee’s election and by or through
Mortgagee or otherwise, exercise any or all of the following rights, remedies
and recourses:

﻿

(a)       Acceleration.  Declare the Secured Obligations to be immediately due
and payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable.

﻿

(b)       Entry on Mortgaged Property.  Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto.  If



--------------------------------------------------------------------------------

 



Mortgagor remains in possession of the Mortgaged Property after an Event of
Default and without Mortgagee’s prior written consent, Mortgagee may invoke any
legal remedies to dispossess Mortgagor.

﻿

(c)       Operation of Mortgaged Property.  Hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Mortgagee may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Mortgagee deems necessary or desirable), and apply all Rents and other
amounts collected by Mortgagee in connection therewith in accordance with the
provisions of Section 4.7.

﻿

(d)       Foreclosure and Sale.  Institute proceedings for the complete judicial
or, to the extent permitted by applicable law and at all times in accordance
with Section 7.20(f), nonjudicial foreclosure of this Mortgage, in which case
the Mortgaged Property may be sold for cash or credit in one or more
parcels.  With respect to any notices required or permitted under the UCC,
Mortgagor agrees that ten (10) days prior written notice shall be deemed
commercially reasonable.  At any such sale by virtue of any judicial
proceedings, power of sale or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, equity of redemption and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Mortgagor, and against all other persons claiming or to
claim the property sold or any part thereof, by, through or under
Mortgagor.  Mortgagee or any of the other Lenders may be a purchaser at such
sale and if Mortgagee or such Lender is the highest bidder, may credit the
portion of the purchase price that would be distributed to Mortgagee or such
other Lender against the Secured Obligations in lieu of paying cash.

﻿

(e)       Receiver.  Make application to a court of competent jurisdiction for,
and obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Secured Obligations, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment.  Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 4.7.

﻿

(f)       Other.  Exercise all other rights, remedies and recourses granted
under the Loan Documents or otherwise available at law or in equity (including
an action for specific performance of any covenant contained in the Loan
Documents, or a judgment on the Loans either before, during or after any
proceeding to enforce this Mortgage).

﻿

Section 4.2   Separate Sales.  Subject to the provisions of Section 4.1(d), the
Mortgaged Property may be sold in one or more parcels and in such manner and
order as Mortgagee, in its sole discretion, may elect; the right of sale arising
out of any Event of Default shall not be exhausted by any one or more sales.



--------------------------------------------------------------------------------

 



Section 4.3   Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Credit Agreement
and the other Loan Documents, or against the Mortgaged Property, or against any
one or more of them, at the sole discretion of Mortgagee, (c) may be exercised
as often as occasion therefor shall arise, and the exercise or failure to
exercise any of them shall not be construed as a waiver or release thereof or of
any other right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No action by Mortgagee in the enforcement of any rights, remedies
or recourses under the Loan Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

﻿

Section 4.4   Release of and Resort to Collateral.  Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interests
created in or evidenced by the Loan Documents or their stature as a first
priority lien and security interest in and to the Mortgaged Property.  For
payment of the Secured Obligations, Mortgagee may resort to any other security
in such order and manner as Mortgagee may elect.

﻿

Section 4.5   Waiver of Redemption, Notice and Marshalling of Assets.  To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any appraisement, valuation, stay of execution,
exemption from civil process, redemption or extension of time for payment,
(b) all notices of any Event of Default or of Mortgagee’s  election to exercise
or the actual exercise of any right, remedy or recourse provided for under the
Loan Documents, and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

﻿

Section 4.6   Discontinuance of Proceedings.  If Mortgagee shall have proceeded
to invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon it for any reason, Mortgagee
shall have the unqualified right to do so and, in such an event, Mortgagor and
Mortgagee shall be restored to their former positions with respect to the
Secured Obligations, the Loan Documents, the Mortgaged Property and otherwise,
and the rights, remedies, recourses and powers of Mortgagee shall continue as if
the right, remedy or recourse had never been invoked, but no such discontinuance
or abandonment shall waive any Event of Default which may then exist or the
right of Mortgagee thereafter to exercise any right, remedy or recourse under
the Loan Documents for such Event of Default.

﻿

Section 4.7   Application of Proceeds.  The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in accordance with, an in any order of priority
set forth in, the Credit Agreement, or as otherwise permitted under the other
Loan Documents or applicable law.



--------------------------------------------------------------------------------

 



Section 4.8   Occupancy After Foreclosure.  The purchaser at any foreclosure
sale pursuant to Section 4.1(d) shall become the legal owner of the Mortgaged
Property.  All occupants of the Mortgaged Property shall, at the option of such
purchaser, become tenants of the purchaser at the foreclosure sale and shall
deliver possession thereof immediately to the purchaser upon demand.  It shall
not be necessary for the purchaser at said sale to bring any action for
possession of the Mortgaged Property other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Mortgaged Property.

﻿

Section 4.9   Additional Advances and Disbursements; Costs of Enforcement.  

﻿

(a)       Upon the occurrence and during the continuance of an Event of Default,
Mortgagee shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Mortgagor.  All sums advanced and expenses
incurred at any time by Mortgagee under this Section 4.9, or otherwise under
this Mortgage or any of the other Loan Documents or applicable law, shall bear
interest from the date that such sum is advanced or expense incurred, to and
including the date of reimbursement, computed at the Default Rate or other
applicable rate of interest pursuant to the Credit Agreement,  and shall be
secured by this Mortgage.

﻿

(b)       Mortgagor shall pay all expenses (including reasonable attorneys’ fees
and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Loan Documents, or the enforcement, compromise or
settlement of the Secured Obligations or any claim under this Mortgage and the
other Loan Documents, and for the curing thereof, or for defending or asserting
the rights and claims of Mortgagee in respect thereof, by litigation or
otherwise.

﻿

Section 4.10  No Mortgagee in Possession.  Neither the enforcement of any of the
remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee or  be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

﻿

﻿

ARTICLE 5

ASSIGNMENT OF RENTS AND LEASES

﻿

Section 5.1   Assignment.  Mortgagor hereby absolutely grants and assigns to
Mortgagee the Leases and Rents.  Nevertheless, subject to the terms of this
Section 5.1, Mortgagee grants to Mortgagor a revocable license to operate and
manage the Leases and Rents and to collect the Rents.  Upon the occurrence and
during the continuance of an Event of Default, without need for notice or demand
to Mortgagor, the license granted to Mortgagor herein shall automatically be
revoked, and Mortgagee shall immediately be entitled to possession of all Leases
and Rents, whether or not Mortgagee enters upon or takes control of the Leases
and Rents.  Additionally, upon the occurrence and during the continuance of an
Event of Default,



--------------------------------------------------------------------------------

 



Mortgagee shall be entitled to: (a) notify any person that the Leases have been
assigned to Mortgagee and that all Rents are to be paid directly to Mortgagee,
whether or not Mortgagee has commenced or completed foreclosure or taken
possession of the Mortgaged Property; (b) settle, compromise, release, extend
the time of payment of, and make allowances, adjustments and discounts of any
Rents or other obligations under the Leases; (c) enforce payment of Rents and
other rights under the Leases, prosecute any action or proceeding, and defend
against any claim with respect to Rents and Leases; (d) enter upon, take
possession of and operate the Mortgaged Property; (e) lease all or any part of
the Mortgaged Property; and/or (f) perform any and all obligations of Mortgagor
under the Leases and exercise any and all rights of Mortgagor therein contained
to the full extent of Mortgagor’s rights and obligations thereunder, with or
without the bringing of any action or the appointment of a receiver.  Mortgagor
hereby irrevocably authorizes and directs each tenant under any Lease to rely
upon any written notice of the existence of an Event of Default sent by
Mortgagee to any such tenant, and thereafter to pay Rents to Mortgagee, without
any obligation or right to inquire as to whether an Event of Default actually
exists and even if some notice to the contrary is received from Mortgagor, who
shall have no right or claim against any such tenant for any such Rents so paid
to Mortgagee.

﻿

Section 5.2   No Merger of Estates.  So long as any part of the Secured
Obligations remain unpaid and undischarged, the fee and leasehold estates to the
Mortgaged Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Mortgagor, Mortgagee, any
lessee or any third party by purchase or otherwise.

﻿

ARTICLE 6

SECURITY AGREEMENT

﻿

Section 6.1   Security Interest.  This Mortgage constitutes a “Security
Agreement” on personal property within the meaning of the UCC and other
applicable law with respect to the Personalty, Fixtures, Plans, Leases, Rents,
Property Agreements and all other Mortgaged Property which is personal property
under the UCC.  To this end, Mortgagor grants to  Mortgagee, for the benefit of
the Agent and the Lenders, a security interest in the Personalty, Fixtures,
Plans, Leases, Rents, Property Agreements and all other Mortgaged Property which
is personal property to secure the payment and performance of the Secured
Obligations and agrees that Mortgagee shall have all the rights and remedies of
a secured party under the UCC with respect to such property.  Any notice of
sale, disposition or other intended action by Mortgagee with respect to the
Personalty, Fixtures, Plans, Leases, Rents, Property Agreements and other
Mortgaged Property which is personal property sent to Mortgagor at least five
(5) days prior to any action under the UCC shall constitute reasonable notice to
Mortgagor.

﻿

Section 6.2   Financing Statements.  Mortgagor hereby irrevocably authorizes
Mortgagee at any time and from time to file in any filing office in any UCC
jurisdiction one or more financing or continuation statements and amendments
thereto, relative to all or any part of the Mortgaged Property, without the
signature of Mortgagor where permitted by law.  Mortgagor agrees to furnish
Mortgagee, promptly upon request, with any information required by



--------------------------------------------------------------------------------

 



Mortgagee to complete such financing or continuation statements.  If Mortgagee
has filed any initial financing statements or amendments in any UCC jurisdiction
prior to the date hereof, Mortgagor ratifies and confirms its authorization of
all such filings.  Mortgagor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of Mortgagee, and agrees
that it will not do so without Mortgagee’s prior written consent, subject to
Mortgagor’s rights under Section 9-509(d)(2) of the UCC.  Mortgagor shall
execute and deliver to Mortgagee, in form and substance satisfactory to
Mortgagee, such additional financing statements and such further assurances as
Mortgagee may, from time to time, reasonably consider necessary to create,
perfect and preserve Mortgagee’s security interest hereunder and Mortgagee may
cause such statements and assurances to be recorded and filed, at such times and
places as may be required or permitted by law to so create, perfect and preserve
such security interest.

﻿

Section 6.3   Fixture Filing.  This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures.  Information concerning the security interest
herein granted may be obtained at the addresses of Debtor (Mortgagor) and
Secured Party (Mortgagee) as set forth in the first paragraph of this Mortgage.
The name of the record owner of the real property on which goods are or are to
become fixtures FLEISCHMANN’S VINEGAR COMPANY, INC..  Mortgagor’s Delaware
organizational identification number is 3559265.

﻿

﻿

ARTICLE 7

MISCELLANEOUS

﻿

Section 7.1   Notices.  Any notice required or permitted to be given under this
Mortgage shall be in writing and given in the manner set forth in the Credit
Agreement.

﻿

Section 7.2   Covenants Running with the Land.  All Secured Obligations
contained in this Mortgage are intended by Mortgagor and Mortgagee to be, and
shall be construed as, covenants running with the Mortgaged Property.  As used
herein, “Mortgagor” shall refer to the party named in the first paragraph of
this Mortgage and to any subsequent owner of all or any portion of the Mortgaged
Property (without in any way implying that Mortgagee has or will consent to any
such conveyance or transfer of the Mortgaged Property).  All persons or entities
who may have or acquire an interest in the Mortgaged Property shall be deemed to
have notice of, and be bound by, the terms of the Credit Agreement and the other
Loan Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Mortgagee.

﻿

Section 7.3   Attorney-in-Fact.  Mortgagor hereby irrevocably appoints Mortgagee
and its successors and assigns, as its attorney‑in‑fact, which agency is coupled
with an interest, (a) to execute and/or record any notices of completion,
cessation of labor, or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten (10)
days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of



--------------------------------------------------------------------------------

 



foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Personalty, Fixtures, Plans and
Property Agreements in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the collateral, and
(d) while any Event of Default exists, to perform any obligation of Mortgagor
hereunder; however:  (1) Mortgagee shall not under any circumstances be
obligated to perform any obligation of Mortgagor; (2)  any sums advanced by
Mortgagee in such performance shall be added to and included in the Secured
Obligations and shall bear interest at the Default Rate or other applicable rate
of interest pursuant to the Credit Agreement; (3) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section. 

﻿

Section 7.4   Successors and Assigns.  This Mortgage shall be binding upon and
inure to the benefit of Mortgagee and Mortgagor and their respective successors
and assigns.  Mortgagor shall not, without the prior written consent of
Mortgagee, assign any rights, duties or obligations hereunder.

﻿

Section 7.5   No Waiver.  Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same, and  Mortgagee shall have the right
at any time to insist upon strict performance of all of such terms, provisions
and conditions.

﻿

Section 7.6   Subrogation.  To the extent proceeds of the Loans have been used
to extinguish, extend or renew any indebtedness against the Mortgaged Property,
then Mortgagee shall be subrogated to all of the rights, liens and interests
existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Mortgagee.

﻿

Section 7.7   Conflicts.  If any conflict or inconsistency exists between this
Mortgage and the Credit Agreement, the Credit Agreement shall govern.  If any
conflict or inconsistency exists between this Mortgage and any of the Notes, the
Notes shall govern.

﻿

Section 7.8   Release.   Upon payment in full and performance of all of the
Secured Obligations, and otherwise in accordance with the terms, conditions and
provisions set forth in Section 9.20 of the Credit Agreement, Mortgagee shall
deliver to Mortgagor a written release or satisfaction of this Mortgage (without
recourse and without representation and warranty). Mortgagor shall pay
Mortgagee’s reasonable costs incurred in connection with same.

﻿

Section 7.9   Waiver of Stay, Moratorium and Similar Rights.  Mortgagor agrees,
to the full extent that it may lawfully do so, that it will not at any time
insist upon or plead or in any way take advantage of any appraisement,
valuation, stay, marshalling of assets, extension, redemption or moratorium law
now or hereafter in force and effect so as to prevent or hinder the enforcement
of the provisions of this Mortgage or the Secured Obligations or any agreement
between Mortgagor and Mortgagee or any rights or remedies of Mortgagee. 



--------------------------------------------------------------------------------

 



Section 7.10  Obligations of Mortgagor, Joint and Several.  If more than one
person or entity has executed this Mortgage as “Mortgagor,” the obligations of
all such persons or entities hereunder shall be joint and several.

﻿

Section 7.11  Governing Law.  THE PROVISIONS OF THIS MORTGAGE REGARDING THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN
GRANTED SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE IN WHICH THE LAND IS LOCATED.  ALL OTHER PROVISIONS OF
THIS MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF. 

﻿

Section 7.12  Headings.  The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

﻿

Section 7.13  Severability.  If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.

﻿

Section 7.14  Counterparts.  This Mortgage may be executed in counterparts, all
of which counterparts together shall constitute one and the same instrument (and
original signature pages and notary pages from each counterpart may be assembled
into one original document to be recorded).

﻿

Section 7.15  Entire Agreement.  This Mortgage and the other Loan Documents
embody the entire agreement and understanding between Mortgagee and Mortgagor
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof.  Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

﻿

Section 7.16  Indemnity and Expenses

﻿

(a)       Mortgagor agrees to indemnify, reimburse and hold the Mortgagee, each
other Lender and their respective successors, assigns, employees, affiliates and
agents (hereinafter in this Section 7.16 referred to individually as
“Indemnitee,” and collectively as “Indemnitees”) harmless from any and all
liabilities, obligations, damages, injuries, penalties, claims, demands,
actions, suits, judgments and any and all costs, expenses or disbursements
(including reasonable attorneys’ fees and expenses) (for the purposes of this
Section 7.16 the foregoing are collectively called “expenses”) of whatsoever
kind and nature imposed on, asserted against or incurred by any of the
Indemnitees in any way relating to or arising out of this Mortgage or in any
other way connected with the administration of the transactions contemplated
hereby or the enforcement of any of the terms of, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering,



--------------------------------------------------------------------------------

 



purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other disposition, or use of the Mortgaged
Property (including, without limitation, latent or other defects, whether or not
discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 7.16 for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).  Mortgagor agrees that upon written notice by any Indemnitee of the
assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, Mortgagor shall assume full responsibility for
the defense thereof.  Each Indemnitee agrees to use its best efforts to promptly
notify Mortgagor of any such assertion of which such Indemnitee has knowledge.

﻿

(b)       Without limiting the application of Section 7.16(a) hereof, Mortgagor
agrees  to pay or reimburse the Mortgagee  for any and all reasonable fees,
costs and expenses of whatever kind or nature incurred in connection with the
creation, preservation or protection of the Mortgagee’s Liens on, and security
interest in, the Mortgaged Property, including, without limitation, all fees and
taxes in connection with the recording or filing of instruments and documents in
public offices, payment or discharge of any taxes or Liens upon or in respect of
the Mortgaged Property, premiums for insurance with respect to the Mortgaged
Property and all other fees, costs and expenses in connection with protecting,
maintaining or preserving the Mortgaged Property and the Mortgagee’s interest
therein, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Mortgaged Property.

﻿

(c)       Without limiting the application of Section 7.16(a) or 7.16(b) hereof,
Mortgagor agrees to pay, indemnify and hold each Indemnitee harmless from and
against any loss, costs, damages and expenses which such Indemnitee may suffer,
expend or incur in consequence of or growing out of any misrepresentation by
Mortgagor in this Mortgage or in any writing contemplated by or made or
delivered pursuant to or in connection with this Mortgage.  If and to the extent
that the obligations of Mortgagor under this Section 7.16 are unenforceable for
any reason, Mortgagor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.

﻿

(d)       Any amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement shall constitute Secured Obligations secured by the
Mortgaged Property.  The indemnity obligations of Mortgagor contained in this
Section 7.16 shall continue in full force and effect notwithstanding the full
payment of all of the other Secured Obligations.

﻿

Section 7.17  Reduction of Secured Amount.  In the event that the maximum
principal amount secured by this Mortgage is less than the aggregate Secured
Obligations then the amount secured hereby shall be reduced only by the last and
final sums that Mortgagor or any other Credit Party repays with respect to the
Secured Obligations and shall not be reduced by any intervening repayments of
the Secured Obligations.  So long as the balance of the Secured Obligations
exceeds the amount secured hereby, any payments of the Secured Obligations shall



--------------------------------------------------------------------------------

 



not be deemed to be applied against, or to reduce, the portion of the Secured
Obligations secured by this Mortgage.

﻿

Section 7.18  Future Advances.  This Mortgage is given to secure the Secured
Obligations and shall secure not only presently existing Secured Obligations
under the Loan Documents but also any and all other Secured Obligations which
may hereafter be owing by Mortgagor to the Lenders under the Loan Documents,
however incurred, whether interest, discount or otherwise, and whether the same
shall be deferred, accrued or capitalized, including future advances and
re-advances, pursuant to the Credit Agreement or the other Loan Documents,
whether such advances are obligatory or to be made at the option of the Lenders,
or otherwise, to the same extent as if such future advances were made on the
date of the execution of this Mortgage.  The Lien of this Mortgage shall be
valid as to all Secured Obligations secured hereby, including future advances,
from the time of the original recording of the Original Mortgage for record in
the recorder’s office of the county in which the Mortgaged Property is
located.  To the maximum extent permitted by law, this Mortgage is intended to
and shall be valid and have priority over all subsequent Liens and encumbrances,
including statutory Liens, excepting solely taxes and assessments levied on the
real estate, to the extent of the maximum amount secured hereby, and Permitted
Encumbrances related thereto.  Although this Mortgage is given to secure all
future advances made by Mortgagee and the other Lenders to or for the benefit of
Mortgagor or the Mortgaged Property, whether obligatory or optional, Mortgagor
and Mortgagee hereby acknowledge and agree that Mortgagee and the other Lenders
are obligated by the terms of the Loan Documents to make certain future
advances, including advances of a revolving nature, subject to the fulfillment
of the relevant conditions set forth in the Loan Documents.

﻿

Section 7.19  WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, MORTGAGOR AND MORTGAGEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
MORTGAGE AND THE OTHER LOAN DOCUMENTS.  MORTGAGOR AND MORTGAGEE ACKNOWLEDGE THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS MORTGAGE AND THE OTHER LOAN
DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS.  MORTGAGOR AND MORTGAGEE EACH WARRANT AND REPRESENT THAT EACH
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

﻿

Section 7.20  Local Law Provisions.  In the event of any conflict between the
terms and provisions of any other sections or this Mortgage and this Section
7.20, the terms and provisions of this Section 7.20 shall govern and control. 
At any time after an Event of Default, Mortgagee shall be entitled to invoke any
and all of the rights and remedies described below, in addition to all other
rights and remedies available to Mortgagee at law or in equity.  All of such
rights and remedies shall be cumulative, and the exercise of any one or more of
them shall not constitute an election of remedies. 



--------------------------------------------------------------------------------

 



(a)       Acceleration.  Mortgagee may declare any or all of the Secured
Obligations to be due and payable immediately.

﻿

(b)       Receiver.  Mortgagee shall, as a matter of right, without notice and
without giving bond to Mortgagor or anyone claiming by, under or through
Mortgagor, and without regard for the solvency or insolvency of Mortgagor or the
then value of the Mortgaged Property, to the extent permitted by applicable law,
be entitled to have a receiver appointed for all or any part of the Mortgaged
Property and the Rents, and the proceeds, issues and profits thereof, with the
rights and powers referenced below and such other rights and powers as the court
making such appointment shall confer, and Mortgagor hereby consents to the
appointment of such receiver and shall not oppose any such appointment.  Such
receiver shall have all powers and duties prescribed by applicable law, all
other powers which are necessary or usual in such cases for the protection,
possession, control, management and operation of the Mortgaged Property, and
such rights and powers as Mortgagee would have, upon entering and taking
possession of the Mortgaged Property under subsection (c) below.

﻿

(c)       Entry.  Mortgagee, in person, by agent or by court-appointed receiver,
may enter, take possession of, manage and operate all or any part of the
Mortgaged Property, may exclude Mortgagor and its agents and employees wholly
therefrom, and may also do any and all other things in connection with those
actions that Mortgagee may in its sole discretion consider necessary and
appropriate to protect the security of this Mortgage.  Such other things may
include:  taking and possessing all of Mortgagor’s or the then owner’s books and
records and accounts; entering into, enforcing, modifying or canceling leases on
such terms and conditions as Mortgagee may consider proper; obtaining and
evicting tenants; fixing or modifying Rents; collecting and receiving any
payment of money owing to Mortgagee; completing any unfinished construction;
and/or contracting for and making repairs and alterations.  If Mortgagee so
requests, Mortgagor shall assemble all of the Mortgaged Property that has been
removed from the Land and make all of it available to Mortgagee at the site of
the Land.  Mortgagor hereby irrevocably constitutes and appoints Mortgagee as
Mortgagor’s attorney-in-fact to perform such acts and execute such documents as
Mortgagee in its sole discretion may consider to be appropriate in connection
with taking these measures, including endorsement of Mortgagor’s name on any
instruments.  If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
or such receiver may obtain a judgment or decree conferring on Mortgagee or such
receiver, the right to immediate possession of the Mortgaged Property or
requiring the delivery of the Mortgaged Property to Mortgagee or such receiver,
and Mortgagor specifically consents to the entry of such judgment or decree.

﻿

(d)       Cure; Protection of Security.  Mortgagee may cure any breach or
default of Mortgagor, and if it chooses to do so in connection with any such
cure or with respect to preventing a loss to Mortgagee’s interest in the
Mortgaged Property, Mortgagee may also enter the Mortgaged Property and/or do
any and all other things which it may in its sole discretion consider necessary
and appropriate to protect the security of this Mortgage.  Such other things may
include: appearing in and/or defending any action or proceeding which purports
to affect the security of, or the rights or powers of Mortgagee under, this
Mortgage; paying, purchasing, contesting or compromising any encumbrance,
charge, lien or claim of lien against the Mortgaged Property; obtaining
insurance and/or paying any premiums or charges for insurance



--------------------------------------------------------------------------------

 



required to be carried under the Credit Agreement; repairing, restoring or
otherwise caring for and protecting any and all of the Mortgaged Property;
and/or employing counsel, accountants, contractors and other appropriate persons
to assist Mortgagee.  Mortgagee may take any of the actions permitted under this
Subsection 7.20(d) either with or without giving notice to any person.  Any
amounts disbursed by Mortgagee under this Subsection 7.20(d) together with
interest thereon at the Default Rate from the date of disbursement, shall be
secured by this Mortgage and shall be due and payable on demand.  Nothing
contained in the Loan Documents shall require Mortgagee or Lenders to incur any
expense or take any action hereunder.

﻿

(e)       Uniform Commercial Code Remedies.  Mortgagee may exercise any or all
of the remedies granted to a secured party under the Uniform Commercial Code in
the State in which the Mortgaged Property is located.

﻿

(f)       Foreclosure; Lawsuits.  If an Event of Default shall have occurred and
be continuing, Mortgagee shall have the right, in one or several concurrent or
consecutive proceedings, to foreclose the lien hereof upon the Mortgaged
Property or any part thereof, for the Secured Obligations, or any part thereof,
by any proceedings appropriate under applicable law of the State in which the
Mortgaged Property is located.  If an Event of Default shall have occurred and
be continuing, Mortgagee may sell the Mortgaged Property to the highest bidder
at public auction in front of the courthouse door in the county or counties, as
may be required, where the Mortgaged Property is located, either in person or by
auctioneer, after having first given notice of the time, place and terms of
sale, together with a  description of the property to be sold, by publication
once a week for three (3) successive weeks prior to said sale in some newspaper
published in said county or counties, as may be required, and, upon payment of
the purchase money, Mortgagee or any person conducting the sale for Mortgagee is
authorized to execute to the purchaser at said sale a deed to the Mortgaged
Property so purchased provided, however, that (i) if the Land is located in more
than one county, publication is to be made in all counties in which the Land is
located, and (ii) if no newspaper is published in a county where the Land is
located, notice shall be in a newspaper in an adjoining county.  In the event of
a sale hereunder, Mortgagee or owners of the Secured Obligations and Mortgage,
or the auctioneer, shall execute to the purchaser for and in the name of
Mortgagor, a good and sufficient deed to the Mortgaged Property.  Mortgagee may
sell such property either as a whole or in separate parcels and in such order as
Mortgagee may direct (Mortgagor waiving any right to direct the order of sale),
at public auction to the highest bidder for cash in lawful money of the United
States of America (or cash equivalents acceptable to Mortgagee to the extent
permitted by applicable law), payable at the time of sale.  Mortgagee may
postpone the sale of all or any part of the Mortgaged Property by public
announcement at such time and place of sale, and from time to time after any
such postponement may postpone such sale by public announcement at the time
fixed by the preceding postponement.  Mortgagee shall deliver to the purchaser
at such sale its deed conveying the property so sold, but without any covenant
or warranty, express or implied, and the recitals in such deed of any matters or
facts shall be conclusive proof of the truthfulness thereof.  Mortgagee or its
nominee may bid and become the purchaser of all or any part of the Mortgaged
Property at any foreclosure or other sale hereunder, and the amount of
Mortgagee’s successful bid shall be credited on the Secured
Obligations.  Without limiting the foregoing, Mortgagee may proceed by a suit or
suits in law or equity, whether for specific performance of any covenant or
agreement herein contained or in aid of the execution of any power herein
granted, or for any foreclosure under the judgment or decree of any court of
competent



--------------------------------------------------------------------------------

 



jurisdiction.  Notwithstanding any statute or rule of law to the contrary, the
failure to join any tenant or tenants of the Mortgaged Property as party
defendant or defendants in any foreclosure action or the failure of any such
order or judgment to foreclose their rights shall not be asserted by Mortgagor
as a defense in any civil action instituted to collect (i) the Secured
Obligations, or any part thereof or (ii) any deficiency remaining unpaid after
foreclosure and sale of the Mortgaged Property.  To the extent a notice of sale
shall be required by law for the sale or disposition of any portion of the
Mortgaged Property which constitutes personal property, a reasonable
authenticated notification of disposition shall be notification given at least
ten (10) days’ prior to any such sale, provided however, that no notification
need be given to Mortgagor if it has authenticated after default a statement
renouncing or modifying any right to notification of sale or other intended
disposition.

﻿

(g)       Other Remedies.  Mortgagee may exercise all rights and remedies
contained in any other instrument, document, agreement or other writing
heretofore, concurrently or in the future executed by Mortgagor or any other
person or entity in favor of Mortgagee in connection with the Secured
Obligations or any part thereof, without prejudice to the right of Mortgagee
thereafter to enforce any appropriate remedy against Mortgagor.  Mortgagee shall
have the right to pursue all remedies afforded to a mortgagee under applicable
law, and shall have the benefit of all of the provisions of such applicable law,
including all amendments thereto which may become effective from time to time
after the date hereof.

﻿

(h)       Sale of Personal Property.  Mortgagee shall have the discretionary
right to cause some or all of the Mortgaged Property, which constitutes personal
property, to be sold or otherwise disposed of in any combination and in any
manner permitted by applicable law.

﻿

(1)       For purposes of this power of sale, Mortgagee may elect to treat as
personal property any Mortgaged Property which is intangible or which can be
severed from the Land or Improvements without causing structural damage.  If it
chooses to do so, Mortgagee may dispose of any personal property, in any manner
permitted by Article 9 of the Uniform Commercial Code of the State in which such
personal property is located, including any public or private sale, or in any
manner permitted by any other applicable law.

﻿

(2)       In connection with any sale or other disposition of such personal
property, Mortgagor agrees that the following procedures constitute a
commercially reasonable sale:  Mortgagee shall mail written notice of the sale
to Mortgagor not later than fifteen (15) days prior to such sale.  Mortgagee
will publish notice of the sale in a local daily newspaper of general
circulation.  Upon receipt of any written request, Mortgagee will make such
personal property available to any bona fide prospective purchaser for
inspection during reasonable business hours.  Notwithstanding the foregoing,
Mortgagee shall be under no obligation to consummate a sale if, in its judgment,
none of the offers received by it equals the fair value of such personal
property offered for sale.  The foregoing procedures do not constitute the only
procedures that may be commercially reasonable.

﻿

(i)       Single or Multiple Foreclosure Sales.  If the Mortgaged Property
consists of more than one lot, parcel or item of property, Mortgagee may:





--------------------------------------------------------------------------------

 



(1)       Designate the order in which the lots, parcels and/or items shall be
sold or disposed of or offered for sale or disposition; and

﻿

(2)       Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
Mortgagee may deem to be in its best interests (any such sale or disposition, a
“Foreclosure Sale;” and any two or more, “Foreclosure Sales”).

﻿

If Mortgagee chooses to have more than one Foreclosure Sale, Mortgagee at its
option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Mortgagee may deem to be in its best interests.  No
Foreclosure Sale shall terminate or affect the liens of this Mortgage on any
part of the Mortgaged Property which has not been sold, until all of the Secured
Obligations have been paid in full.

﻿

Mortgagee and any receiver, or any of their agents or representatives, shall
have no liability for any loss, damage, injury, cost or expenses resulting from
any action or omission that was taken or omitted in good faith.

﻿

It is specifically covenanted and agreed that the Mortgagee may proceed, at the
same or different times, to foreclose this Mortgage or any of the other security
documents as shall have been executed and delivered in connection with the
extension of the Loans to Mortgagor (the “Other Security Documents”) or resort
to any of their remedies thereunder, by any proceedings appropriate in the state
where any of the land lies, and that no event of enforcement taking place in any
state, including, without limiting the generality of the foregoing, any pending
foreclosure, judgment or decree of foreclosure, foreclosure sale, rents
received, possession taken, deficiency judgment or decrees, or judgment taken on
any of the Notes or other Security Documents, shall in any way stay, preclude or
bar enforcement of this Mortgage or any of the other Loan Documents or any of
them in any other state, and that Mortgagee may pursue any or all of its
remedies to the maximum extent permitted by state laws until all Secured
Obligations have been paid or discharged in full.

(j)       Credit Bids.  At any Foreclosure Sale, any person, including Mortgagor
or Mortgagee, may bid for and acquire the Mortgaged Property or any part of it
to the extent permitted by then applicable law.

﻿

Mortgagee shall have no liability for any funds which it does not actually
receive.  To the extent permitted by applicable law, Mortgagor waives all
claims, damages and demands against Mortgagee arising out of the disposition,
repossession or retention of the Mortgaged Property.

﻿

(k)       Foreclosure Laws.  In the event that any provision in this Mortgage
shall be inconsistent with any applicable provision of the law of the state in
which the Land is located governing foreclosure, (herein collectively called the
“Foreclosure Laws”), the provisions of the Foreclosure Laws shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in



--------------------------------------------------------------------------------

 



a manner consistent with the Foreclosure Laws.  If any provision of this
Mortgage shall grant to Mortgagee any rights or remedies upon default of
Mortgagor which are more limited than the rights that would otherwise be vested
in Mortgagee under the Foreclosure Laws in the absence of said provision,
Mortgagee shall be vested with the rights granted in the Foreclosure Laws to the
full extent permitted by law.  Without limiting the generality of the foregoing,
all expenses incurred by Mortgagee to the extent reimbursable under the
Foreclosure Laws, whether incurred before or after any decree or judgment of
foreclosure, and whether or not provided for elsewhere in this Mortgage, shall
be added to the indebtedness secured by this Mortgage or by the judgment of
foreclosure.

﻿

﻿

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

﻿

 

 

 

Mortgagor:

FLEISCHMANN’S VINEGAR COMPANY,

﻿

INC., a Delaware corporation

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ Jerry Peters

﻿

 

Name: 

Jerry Peters

﻿

 

Title: 

Executive Vice President &

﻿

 

Assistant Secretary

﻿

ACKNOWLEDGEMENT

﻿

 

 

 

STATE OF  

Nebraska

  )

 

﻿

 

  ) ss

 

COUNTY OF  

Douglas

  )

 

﻿

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Jerry Peters, whose name as the duly authorized Executive Vice
President & Assistant Secretary of Fleishmann’s Vinegar Company, Inc., a
Delaware corporation, is signed to the foregoing agreement and who is known to
me, acknowledged before me on this day that, being informed of the contents of
said agreement, he/she, as such officer of such corporation and with full
authority, executed the same voluntarily for and the act of said corporation. 

﻿

GIVEN under my hand and Notarial Seal this   19th   day of   December  , 2016.

﻿

﻿

﻿

 

 

﻿

/s/ Sara Beller

﻿

Notary Public

﻿

 

 

[AFFIX SEAL]

My Commission Expires:

May 20, 2019

﻿

﻿

﻿

﻿

﻿

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

﻿

Legal Description of the Land

﻿

﻿

﻿

The land referred to herein below is situated in the county of Montgomery, state
of Alabama, and is described as follows:

﻿

PARCEL #1:

﻿

Lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 in Block U, according to the
Plat of Vesuvius as recorded in the Office of the Judge of Probate of Montgomery
County, Alabama, in Deed Book Number 20, at Page 640 subject to the right of way
across the southeast corner of Lot Number 10 which was heretofore conveyed to L.
B. Whitfield for the purpose of constructing a certain spur railroad track as
shown by deed recorded in Deed Book 62, at Page 628 in the Probate Office of
Montgomery County, Alabama.

﻿

PARCEL #2:

﻿

Begin at the southwest corner of Lot 1, Block U of the Plat of Vesuvius and the
East R.O.W. of Rebecca Street and run North along said R.O.W. to the northwest
corner of Lot 1; thence West 25 feet to the centerline of Rebecca Street; thence
South along said centerline, 201.17 feet; thence East 25 feet to the point of
beginning.

﻿

﻿

﻿

Common Address:     10 Proctor Street, Montgomery, Alabama 36101

﻿

﻿



 

 

--------------------------------------------------------------------------------